 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
[This document has been translated from Chinese to English]
 
Lease Agreement
 
Lessor (Party A)                                Shaoxing Red Green Blue Trading
Co. Ltd.
Address:  1788 Keqiao Lake Road East, Shaoxing County, Zhejiang Province.
Legal Representative: Guotong Chen


Lessee (Party B)   Shaoxing China Textile City High School
Address:                      1788 Keqiao Lake Road East, Shaoxing County,
Zhejiang Province.
Legal Representative: Guotong Chen
 
Through consultation, the above parties reached lease agreement as follows


I           Property for rent：Located at 1788 Keqiao Lake Road East, Shaoxing
County, Zhejiang Province.


1、
Land size 31,171.3 square meters (Land use certificate Shaoxing County Guoyong
(2005) # 12-39），including all structures and buildings on this land, and the
buildings identified in Shao Keqiao Real Estate License #38221, #38219, #38220
comprising approximately 18486.50 square meters of space.



2、
Land size 71548.7 Square meters (Land use certificate Shaoxing County Guoyong
(2005) # 12-38)，including all structures and buildings on this land and the
buildings identified in Shao Keqiao Real Estate License #38217, #38218, #38222
comprising approximately 21728.71 square meters of space.



II           Rent Term：from 8 / 1 /2002 to 12 / 31 / 2010.


III           Purpose of Rent：Party B promised that all rental housing are used
for educational purposes, including student classrooms, laboratories, sports
field, cafeteria, etc. that are used for educational purpose.


IV           Rent: RMB 21,000,000，the rent should be paid by Party B with one
time payment to Party A. Party A confirms that it has received the above
payment.


V           This rent is Party A’s net income, all relevant taxes are Party B’s
responsibility.
 
VI   Maintenance: in case maintenance needed, Party B shall issue written report
15 days ahead of time, upon Party A’s approval, Party A will assign maintenance
staff, the fees are paid by Party B.



VII   Party B is responsible for the safety of all rented housing, with rational
use, it shall not damage the construction structure within the term. If Party B
plans to renew the lease upon the expiration of this Agreement, it shall notify
Part A within three month before the expiration date of the Agreement.Under the
same conditions, Party B has the priority to lease the properties.

VIII   Such Agreement becomes valid once is signed and stamped by both parties.
This Agreement is in two copies, each party holds one.








 
Party A：Shaoxing Red Green Blue Trading Co., Ltd. (Seal)

 
Signed by:/s/ Guotong Chen

 
Date: July 28, 2002



 
Party B: Shaoxing China Textile City High School (Seal)

 
Signed by: /s/ Guotong Chen

 
Date: July 28, 2002